Citation Nr: 1124565	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-09 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran (appellant) had an initial period of active duty for training (ACDUTRA) in the United States Naval Reserve (USNR) from August 1972 to September 1972, followed by active service in the United States Navy from September 1972 to November 1974.  

The appellant subsequently was a member of the USNR from December 1974 to May 1977, with unverified periods of ACDUTRA and inactive duty training (INACDUTRA).  Thereafter, he was a member of the United States Army Reserve (USAR) from May 1977 until he retired at an unknown date, with unverified periods of ACDUTRA and INACDUTRA.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the reopening of the appellant's claim of entitlement to service connection for a left knee disorder.  In March 2008, the appellant notified VA that he had moved to Texas; thus, the case was certified to the Board by the RO in Waco, Texas.

In January 2011, a Travel Board hearing was held at the Waco RO before the undersigned, who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

In connection with his January 2011 Travel Board hearing, the appellant submitted additional evidence concerning his claim consisting of several lay statements.  The appellant also submitted a written waiver of initial review of that evidence by the agency of original jurisdiction (AOJ) as is provided for in 38 C.F.R. § 20.1304.  

The Board notes that the appellant's claim of entitlement to service connection for a bilateral knee disorder was originally denied in a February 1985 rating decision issued by the RO in Wichita, Kansas; he was notified of the denial the next month and did not appeal.  The February 1985 rating decision represents the last final action on the merits of the knee claim, Glynn v. Brown, 6 Vet. App. 523 (1994), and also represents the last final decision on any basis as to the issue of whether the appellant has met the criteria for entitlement to service connection for a left knee disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will consider whether any of the evidence submitted since the February 1985 rating decision constitutes new and material evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).

The appellant's original December 1984 application for benefits listed his claim as one for left knee arthritis.  The February 1985 rating decision denied a bilateral knee disorder, which the Board finds encompasses any left knee disorder.  The appellant's current claim is for left knee pain.  Therefore, the issue on appeal is as listed on the title page.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral disorder was denied in a February 1985 rating decision; notice was given to the appellant, but he did not timely appeal the denial.

2.  The evidence received since the February 1985 rating decision, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision that denied the appellant's claim relating to service connection for a bilateral knee disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Additional evidence submitted subsequent to the February 1985 rating decision that denied the appellant's claim for service connection for a bilateral knee disorder is new and material, and serves to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for a left knee disorder; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the left knee service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Present Appeal

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant's claim of entitlement to service connection for a bilateral knee disorder was originally denied in a February 1985 rating decision issued by the RO in Wichita, Kansas.  The Veteran was informed of the denial the next month, but he did not appeal that denial.  The February 1985 rating decision, therefore, represents the last final action on the merits of the service connection claim for a left knee disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 1985 rating action also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will consider whether any of the evidence submitted since the February 1985 rating decision denial constitutes new and material evidence.

The February 1985 rating action, the last time the appellant's left knee disorder claim was finally disallowed on any basis, is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the February 1985 rating denial.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a left knee disorder was denied in essence because, while the appellant's Navy active service medical records had indicated treatment for knee injuries, those injuries were considered to be acute and transitory and without any residuals.  The appellant's claim was also denied because his treatment for a knee disorder post-service was considered too remote to be related to service.  Any new and material evidence must relate to these points.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence considered by VA in making the February 1985 rating decision included such evidence as the appellant's DD Form 214; the appellant service treatment records from his active service in the Navy; his VA treatment records dated between 1980 and 1984; the VA Form 21-526 he submitted in April 1976; the VA Form 21-4138 he submitted in December 1984; and various written statements submitted by the appellant.  The evidence added to the record subsequent to the issuance of the February 1985 rating denial includes written statements from the appellant and his representative; VA treatment records dated between 2005 and 2010; the transcript from the January 2011 Travel Board hearing; and lay statements from the appellant's mother, wife, brother and a friend.

In his quest to reopen his claim, the appellant has indicated that he is seeking service connection for a left knee disorder.  He has stated that he injured his left knee in service and that he sought treatment for the left knee after service, but the associated private medical records are unavailable.  He provided similar statements when he testified at his January 2011 Travel Board hearing.  He also described his current left knee problems.  

Review of the appellant's VA medical treatment records reveals that he was referred for physical therapy for left knee pain in December 2005.  At that time, the appellant reported injuring his left knee in service when his leg was pinned between a ship and a pier.  A November 2005 x-ray report documents a finding of an enthesophyte off of the anterior superior aspect of the patella.  On physical examination, the left iliotibial band was tight.

The evidence of record includes a written statement from the appellant's mother dated in August 2008.  She states that she had received a telephone call from the appellant on the date of the left knee injury in 1974, and that he told her he had been treated for the injury by a veterinarian.  A later statement, dated in January 2011, indicates that the appellant, since the 1974 injury, had made comments from time to time about his left knee hurting.

The evidence of record also includes other lay statements dated in January 2011.  One is from the appellant's brother and indicates that he has heard the appellant remark about his left knee pain and that he has observed the appellant in pain from the left knee.  Another is from the appellant's wife who states that they were married in March 1975, and that she has heard the appellant mention over the years the pain he has in his left knee from the 1974 injury.  A letter from a friend indicates that the appellant, in 2000, had told him about the 1974 left knee injury that was treated by a veterinarian and about the left knee pain getting worse with the passage of time.

The Board notes that the appellant is competent to report that he experienced left knee pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, the December 2005 VA physical therapist intimated that the appellant's current left knee pathology was related to his in-service injury in 1974.  Thus, the claims file now contains evidence of a current diagnosis of a left knee disorder that is related to the appellant's active naval service.  

In light of the fact that the Veteran has a current left knee diagnosis that is related to his 1974 in-service injury by way of a VA medical record, and in light of the fact that he is competent to testify as to causation and continuity of his left knee symptomatology, this additional evidence shows that the left knee condition may be related to his service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent to the February 1985 rating denial provides relevant information as to the question of whether the appellant incurred left knee pathology during his active military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a left knee disorder.  With the claim having been reopened, the service connection claim is addressed in the REMAND section which follows.


ORDER

The claim for service connection for a left knee disorder is reopened; to that extent only, the appeal is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

As previously noted, the appellant had an initial period of active duty for training (ACDUTRA) in the United States Naval Reserve (USNR) from August 1972 to September 1972, followed by active service in the United States Navy from September 1972 to November 1974.  The appellant subsequently was a member of the USNR from December 1974 to May 1977, with unverified periods of ACDUTRA and inactive duty training (INACDUTRA).  Thereafter, he was a member of the United States Army Reserve (USAR) from May 1977 until he retired at an unknown date, with unverified periods of ACDUTRA and INACDUTRA.

Review of the evidence of record reveals that no records from the appellant's Naval Reserve participation or from his many years of Army Reserve participation have been included in the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to fulfill the duty to assist, all of the appellant's Naval Reserve and Army Reserve service medical records should be obtained and associated with the claims file.  In addition, any relevant private and VA treatment records not already of record should be sought, obtained and associated with the claims file.  

The appellant was never afforded any VA medical examination of his left knee.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (the Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed condition while he was in service that have continued to the present.  The appellant has presented written statements and testimony to that effect.  In addition, there is in-service medical evidence showing treatment for a knee injury and there are lay statements related to the in-service injury and the continuity of left knee problems.  In light of the existence of competent evidence of continuity of symptoms capable of lay observation, and a medical report documenting the current left knee pathology, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to the issue on appeal, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Verify the dates of the Veteran's active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) from 1972 onward to his retirement, and take all appropriate steps to secure the appellant's Naval Reserve medical records or alternative records, as well as his Army Reserve records or alternative records.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for left knee problems since service.  After securing the necessary release(s), obtain those records that have not been previously secured.  

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an orthopedic examination to determine the nature, extent, onset date, and etiology of his claimed left knee pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as X-rays, deemed necessary should be performed.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any claimed disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's active military service, as follows:

(a)  Is the appellant currently diagnosed with any chronic knee disorder?  The examiner should discuss the clinical significance of the appellant's various instances of treatment for relevant complaints during his active service from September 1972 to November 1974, as well as all radiology reports.

(b)  What is the likelihood, based on what is medically known about any such diagnosed disorder(s), that any of the appellant's claimed pathology had its onset during his military service from September 1972 to November 1974?

(c)  What is the likelihood, based on what is medically known about any such diagnosed disorder(s), including degenerative changes, that any of the appellant's claimed pathology had its onset within one year of his separation from service in November 1974?

In assessing the relative likelihood as to origin and etiology of the condition(s) specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that each claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's left knee pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA medical examination report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.  

7.  After all appropriate development has been completed, the AMC/RO should consider all of the evidence of record and re-adjudicate the left knee claim with consideration of all theories of service connection.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


